Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 1 of 17 PageID #: 13124




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

       GREE, INC.,                                  §
                                                    §
                  Plaintiff,                        §
                                                         Case No. 2:19-cv-00200-JRG-RSP
                                                    §
                                                         Case No. 2:19-cv-00237-JRG-RSP
       v.                                           §
                                                         Case No. 2:19-cv-00310-JRG-RSP
                                                    §
                                                         Case No. 2:19-cv-00311-JRG-RSP
       SUPERCELL OY,                                §
                                                    §
                  Defendant.                        §

                                      MEMORANDUM ORDER

            Before the Court are four issues raised during the April 23, 2021 final pretrial conference

   for the above-captioned matters and two pending motions.1 The first motion is Plaintiff GREE,

   Inc.’s Motion to Exclude and Motion in Limine Regarding Defendant Supercell Oy’s Untimely

   Non-Infringing Alternative (“Motion to Exclude”). GREE, Inc. v. Supercell Oy, 2:19-cv-00310-

   JRG-RSP, Dkt. No. 244. The second motion is GREEs Motion for Clarification Regarding

   GREE’s Motion in Limine No. 11, or in the Alternative, Supplemental Motion in Limine as to

   Orders and Issues in the -200 Case (“Motion for Clarification”). GREE, Inc. v. Supercell Oy, 2:19-

   cv-00310-JRG-RSP, Dkt. No. 249.

            The first pretrial issue is Plaintiff GREE’s Motion in Limine No. 1, which was previously

   carried. The second pretrial issue is Defendant Supercell Oy’s Motion in Limine No. 9, for which

   counsel for Defendants seek an amendment of language. The third pretrial issue is a renewal of

   the request for preadmission of DX-1370, which regards Zynga source code. The fourth pretrial




   1
    The citations in this order are to docket numbers in GREE, Inc. v. Supercell Oy, 2:19-cv-00200-
   JRG-RSP unless identified otherwise.
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 2 of 17 PageID #: 13125




   issue is a request for reconsideration of the pre-admission of DX-0130, the Confidential Settlement

   Agreement between GREE and Supercell (the “CSA”).

           I.     Plaintiff’s Motion in Limine No. 1

           GREE’s Motion in Limine No. 1 “Motion to Exclude Evidence or Argument of PTAB

   Proceedings” asks that:

                  “Supercell [] be precluded from offering evidence, testimony,
                  opinion, discussion, or attorney argument referencing any
                  proceedings with the United States Patent Trials and Appeals Board
                  (“PTAB”) regarding any patents asserted by either party, or any
                  Federal Circuit proceeding resulting from the same, or that any such
                  proceeding has been filed, instituted, denied or otherwise resolved
                  including at least the exhibits listed at Appx. A.”

   Dkt. No. 186 at 6. GREE argues that such evidence is irrelevant to any issue before the jury and

   poses a danger of unfair prejudice and jury confusion substantially outweighing probative value.

   Id. at 6–7.

           GREE notes that in Case Nos. 2:19-cv-00070-JRG-RSP and 2:19-cv-00071-JRG-RSP, two

   previous cases between GREE and Supercell, the Court granted Supercell’s motion in limine on

   this issue “with the narrow exception of allowing GREE to reference Supercell’s ‘challenges to

   GREE’s patents’ given the relevance in that case to notice and pre-issuance damages.” Id. at 7.

   GREE argues that Supercell opposes this motion in limine “on the basis that it should be permitted

   to reference the existence, status, details, and outcome of PTAB and non-final Federal Circuit

   proceedings between the parties.” Id. GREE asserts that “there are outstanding decisions on a

   number of these proceedings” and such information “only stands to improperly influence the jury’s

   presumption of validity and runs afoul of existing precedent.” Id.

           Supercell responds that GREE brings this motion to use the demand letter and litigation

   history as evidence of willfulness while protecting itself from Supercell’s defense that it



                                                   2
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 3 of 17 PageID #: 13126




   proactively sought to invalidate the patent identified in the demand letter. Dkt. No. 206 at 6.

   Supercell explains that “[o]n September 12, 2016, counsel for GREE sent the CEO of Supercell a

   demand letter, listing 19 Japanese patents and U.S. Patent Application No. 14/983,984, which

   matured into U.S. Patent No. 9,597,594. Supercell successfully challenged the validity of this

   patent before the PTAB.” Id.

          Supercell argues that various claims of the ’594 Patent were held invalid by the PTAB and

   the Federal Circuit affirmed and invalidated further claims and that Supercell should be permitted

   to “use GREE’s admission that the continuation patents are not patentably distinct from the invalid

   claims of the ’594 patent as further evidence that Supercell’s belief regarding the invalidity of the

   patents was well founded and applicable to the continuation patents at issue in the present case.”

   Id. at 6–7. Supercell continues, noting that six continuations from the ’594 Patent are asserted and

   GREE “admitted during PTAB proceedings [they] are not patentably distinct from the claims

   challenged in the IPR.” Id. at 7. In the time since the briefing on the motions in limine were filed,

   the case has narrowed further and the Court has issued a Report and Recommendation

   recommending that the asserted patents in GREE, Inc. v. Supercell Oy, 2:19-cv-00200-JRG-RSP

   (the “-200 Case”) be found invalid under 35 U.S.C. § 101. Dkt. No. 262.

          Supercell further argues that the PTAB proceeding on the ’594 Patent is not pending, nor

   has it been vacated, but rather that the PTAB issued a final written decision and the Federal Circuit

   affirmed its invalidity finding and found further claims invalid. Id. at 8. GREE argued that GREE

   is not asserting any patent in this case to which a petition is currently instituted at the PTAB, the

   PTAB decisions as to the Atobe I patents have been remanded by the Federal Circuit, and the ’594

   Patent related to a different claim scope. Dkt. No. 186 at 7.




                                                    3
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 4 of 17 PageID #: 13127




          At issue is the probative value toward the reasonableness of Supercell’s state of mind

   regarding validity and willfulness and the prejudice and jury confusion caused by introduction of

   PTAB proceedings and related Federal Circuit proceedings. Notably at issue is the ’594 Patent and

   patents sharing its specification—patents the undersigned recommends are invalid. See Dkt. No.

   262.

          At the pretrial conference, GREE argued that regarding willfulness, Supercell has not

   disclosed a witness who can say as a subjective matter they believed that the patents are invalid

   and Supercell has not relied on an opinion of counsel. Supercell argued that the issue came up in

   corporate representatives Mr. Araki’s and Mr. Harper’s testimonies.

          When asked what Supercell intends to present to the jury about the PTAB proceedings,

   counsel for Supercell responded with the fact they were instituted, the result at the PTAB where it

   is relevant, and the Federal Circuit’s decision subsequent to that. Supercell also reiterated the belief

   that the claims invalidated by the PTAB and Federal Circuit are patentably indistinct from the

   claims asserted in this trial. GREE argued that they are not asserting the ’594 Patent in this case,

   but rather descendant patents with different claims, and that they did not admit the claims were

   patentably indistinct for § 101 purposes. At the most recent pretrial conference on April 23, 2021,

   GREE further argued that, aside from the proceedings regarding the patents asserted in the -200

   Case, all remaining PTAB proceedings have not been instituted and were filed after lawsuits

   between GREE and Supercell began.

          Between the ’594 Patent, its descendant patents, and the history of those patents as

   previously asserted but now recommended invalid, there is a overwhelming risk of jury confusion,

   waste of time, and unfair prejudice by admitting all of this evidence in this matter. However,




                                                      4
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 5 of 17 PageID #: 13128




   Supercell should not be completely restricted from presenting any evidence regarding the

   challenges to the patents in its defense against willfulness.

          GREE noted that in Case Nos. 2:19-cv-00070-JRG-RSP and 2:19-cv-00071-JRG-RSP,

   two previous cases between GREE and Supercell, the Court granted Supercell’s motion in limine

   on this issue “with the narrow exception of allowing GREE to reference Supercell’s ‘challenges

   to GREE’s patents’ given the relevance in that case to notice and pre-issuance damages.” Dkt. No.

   186 at 7. Likewise, at the final pretrial conference on April 23, 2021, counsel pointed to the Order

   on Pretrial Motions and Motions in Limine in the Hillman case. See The Hillman Group, Inc., v.

   KeyMe, LLC, 2:19-cv-00209-JRG, Dkt. No. 284 (E.D. Tex. Mar. 30, 2021). In Hillman, the

   plaintiff filed a motion in limine restricting parties from referring to an inter partes review

   regarding the patent asserted there. Id. at 7. There, “[t]he Court granted this MIL with regard to

   references to terms such as ‘inter partes reviews,’ ‘IPR,’ ‘Patent Trial and Appeal Board,’ and

   ‘PTAB.’ The Court denied this MIL as to the substantive effect of the IPR proceedings.” Id.

          At the March 23, 2021 pretrial hearing in Hillman, during argument on this motion in

   limine, Chief Judge Gilstrap stated:

                  I agree that the effect of what happened with the IPR and the partial
                  invalidating of the ’446 patent relates to and is relevant to the
                  Defendant's defense to willfulness. We're not going to mention inter
                  partes review or IPR or the Patent Trial and Appeal Board, but that
                  doesn't mean that the substance of what happened can't be presented
                  to the jury in regard to this relevant issue as long as it's simply
                  referenced as having occurred, quote, at the Patent Office. . . . we
                  can avoid the risk of confusion, which is the primary basis for which
                  I exclude references to the IPR – IPR process or the PTAB by simply
                  saying that after the issuance of the patent at issue, there was a
                  subsequent decision at the Patent Office that had this effect. . . . I'm
                  going to grant this motion in limine with regard to a specific
                  reference to an IPR proceeding or the PTAB, but I'm going to deny
                  it as to the exclusion of the substantive effect of those as long as it's
                  allocated to a generic reference to the Patent Office.



                                                     5
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 6 of 17 PageID #: 13129




   Hillman, Dkt. No. 281 at 98–99.

          Just as the PTAB proceedings in the previous cases between GREE and Supercell were

   relevant to notice and pre-issuance damages, the proceedings are likewise relevant in the present

   case to willfulness. However, this matter is distinguishable from Hillman. Here, the inter partes

   review of the ’594 Patent regards a patent that is not asserted in this case and is related to patents

   that are being withdrawn due to § 101. See Dkt. No. 262. In Hillman, the inter partes review at

   issue was a prior challenge of the patent-in-suit. The Hillman Group, Inc., Dkt. No. 261 at 6 and

   Dkt. No. 267 at 7. Since the patent at issue is not an asserted patent, merely a parent patent of

   patents being withdrawn, allowing the result of the IPR proceeding at issue here would create

   confusion that would not have been created in Hillman.

          Considering the unfair prejudice and jury confusion that would be introduced, the Court

   finds it proper to restrict Supercell from disclosing the results of these challenges. Between the

   issue of claim distinctness, patent relationships, and varying standards between District Court,

   Federal Circuit and PTAB, allowing reference to these results would be improper.

          Supercell’s activity in seeking to have relevant patents invalidated is relevant evidence to

   its state of mind. Presenting evidence of this activity, stripped of the complexities and issues caused

   by disclosing their results to the jury, should be permitted. This is particularly so because the ’594

   Patent is the one referenced in the pre-suit notice letter relied upon by GREE. Accordingly, the

   Court GRANTS-IN-PART GREE’s Motion in Limine No. 1 with the limited exception that

   Supercell may refer to the fact they made legal challenges to the validity of GREE’s patents.

   Although the parties may not “mention inter partes review or IPR or the Patent Trial and Appeal

   Board” or (because the proceeding did not regard a patent currently asserted) the result of the




                                                     6
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 7 of 17 PageID #: 13130




   proceeding, the parties may discuss the fact that Supercell challenged GREE’s patents’ validity

   “as having occurred, quote, at the Patent Office.” See Hillman, Dkt. No. 281 at 98–99.

          II.     Defendant’s Motion in Limine No. 9

          The Court previously identified Defendant’s Motion in Limine No. 9 as agreed with the

   language, “Supercell’s corporate representative will not testify on direct regarding the affirmative

   defenses of non-infringement and invalidity and GREE will not play his testimony in response.

   These matters may be raised on the equitable side to the bench, but not before the jury.” Dkt. No.

   239 at 6. At the April 23, 2021 pretrial conference, counsel for Supercell sought the amendment

   of that language, specifically changing the “will not testify” to “may not testify” and changing the

   “of” to “except.”

          Supercell’s briefing on their motions in limine states that after GREE sought a 30(b)(6)

   deposition concerning the factual bases of Supercell’s affirmative defenses, Supercell agreed to

   provide Mr. Ostler as corporate representative concerning the facts underlying Supercell’s

   affirmative defenses with the exception of non-infringement and invalidity, subject to its

   objections and responses. Dkt. No. 185 at 16. Supercell then asserts that during Mr. Ostler’s

   deposition GREE’s counsel went through each of Supercell’s affirmative defenses, including non-

   infringement and invalidity, and asked Mr. Ostler what each of the affirmative defenses “means”

   and Supercell’s “evidence” supporting each defense. Id.

          In their response, GREE argued that despite the title of the motion in limine Supercell seeks

   to exclude any and all testimony from Supercell’s corporate representative Mr. Ostler regarding

   Supercell’s defenses in this case. GREE stated it “contends that the defenses at issue in his

   testimony (which do not include non-infringement and invalidity, but rather equitable issues such

   as injunctive relief or estoppel) are not properly before the jury, and therefore it would only use



                                                    7
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 8 of 17 PageID #: 13131




   this testimony if Supercell is permitted to advance these defenses nonetheless.” Dkt. No. 205 at

   13. GREE also argued that Supercell’s characterization of GREE’s questioning of Mr. Ostler

   regarding the factual bases for Supercell’s affirmative defenses as “eliciting legal conclusions” is

   wrong. Id.

           At the February 23, 2021 pretrial conference, counsel for Supercell represented as follows:

                   [T]his is another one where I believe the parties have reached a
                   resolution, and so specifically the MIL addresses excluding
                   testimony from Supercell's corporate representative. It calls for legal
                   conclusions regarding affirmative defenses. And so, in particular, if
                   you have the briefing, it addresses 30(b)(6) testimony for Supercell's
                   corporate representative, Mr. Ostler, with regard to factual
                   underpinnings of the Supercell's affirmative defenses pled in its
                   answers in the complaint. And he was not designated for the first
                   two affirmative defenses, non-infringement and invalidity. And the
                   remaining affirmative defenses are either pure legal issues or are
                   equitable issues that would be determined by the Court. And so the
                   agreement of the parties is that, from what I understand and agree -
                   - can correct me if I'm wrong -- is that certainly this would not come
                   up with respect to his testimony of non-infringement and invalidity
                   for this topic. And with respect to the other topics, it should not come
                   up at trial. We are not going to be having him testify on direct
                   regarding these affirmative defenses that are equitable, and
                   therefore, they would not intend to play his testimony in response to
                   that.

   Dkt. No. 251 at 159–160. In response, counsel for GREE stated, “I just want to make sure we're

   clear, is that Supercell agrees it's not going to raise these defenses at trial before the jury in any

   form, whether it's Mr. Ostler or otherwise, but that -- which would then resolve the issue that we

   don't need to play that testimony.” Id. at 160. To this the Court stated, “I understand the agreement

   and that these matters won't come up in front of the jury, that they may come up in the equitable

   side of it on the defense trial, and that's fine.”

           Upon review of this transcript, the Court finds that the understanding of the agreement was

   that Mr. Ostler would not testify before the jury regarding equitable affirmative defenses, since



                                                        8
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 9 of 17 PageID #: 13132




   they are not raised before the jury, and accordingly that GREE should not be able to play his

   testimony in front of the jury either. Accordingly, the Court finds it proper to amend the language

   in its previous Order on motions in limine. It is therefore ORDERED that Supercell’s corporate

   representative may not testify on direct regarding the affirmative defenses except non-infringement

   and invalidity and GREE may not use the deposition of Mr. Ostler, who was not designated on the

   jury issues of non-infringement and invalidity.

          III.      DX-1370

          At the March 10, 2021 pretrial conference, the Court sustained an objection to DX-1370 as

   it is not authenticated. The Court stated that if the case did not go to trial on the following Monday

   Supercell may re-urge the exhibit after getting authentication information. At the April 23, 2021

   pretrial conference, Supercell re-urged the preadmission of DX-1370, asserting that it got the

   authentication declaration shortly after the March 10, 2021 pretrial conference. GREE maintained

   their objections notwithstanding the declaration, arguing the declaration was untimely. GREE

   stated that the declaration was produced on March 16, 2021, but it was still after two pretrial

   conferences and that Supercell is benefitting from a shifting trial date by getting additional exhibits

   in the record.

          GREE also pointed to the recent an opinion in Wi-LAN Inc. v. Sharp Electronics

   Corporation and argued that on page seven of the decision the Federal Circuit found that third

   party source code offered to show how a system functioned was inadmissible hearsay

   notwithstanding a declaration from an employee of the thirty party because the witness attesting

   to those facts was not qualified because they were not going to testify at trial. See Wi-LAN Inc. v.

   Sharp Electronics Corporation, Case No. 20-1041, Dkt. No. 73 (Fed. Cir. Apr. 6, 2021).




                                                     9
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 10 of 17 PageID #:
                                  13133



       In Wi-LAN, Wi-LAN argued that a source code printout constituted a business record

admissible under the business records exception to the hearsay rule. Id. at 7. Wi-LAN asserted the

source code printout was properly authenticated through declarations of the third party’s

employees. Id. at 9. The Federal Circuit held, “We agree with the district court that the declarations

could not be used to authenticate the source code printout on the theory that the declarations were

a proxy for trial testimony or themselves admissible as business records.” Id.

       The Federal Circuit explained that declarations are typically used at summary judgment as

a proxy for trial testimony but that declarations cannot be used for this purpose unless the witness

will be available to testify at trial. Id. The Federal Circuit stated that under Federal Rule of Civil

Procedure 56(c)(2) Wi-LAN was required to “explain the admissible form that is anticipated,”

which Wi-LAN argued it met by explaining that the declarants were available to testify at trial. Id.

However, the district court found the opposite since at the district court summary judgment hearing

counsel for Wi-LAN responded that Wi-LAN did not “think that [it would be] able to force them

to come to trial.” Id. (citing J.A. 15,398-99). “Wi-LAN thus did not establish that the declarants

would be available to testify at trial and, as a result, the declarations could not be used as a

substitute for trial testimony.” Id. (citing Fraternal Order of Police, Lodge 1 v. City of Camden,

842 F.3d 231, 238 (3d Cir. 2016); J.F. Feeser, Inc. v. Serv-A-Portion, Inc., 909 F.2d 1524, 1542

(3d Cir. 1990)).

       Wi-LAN further argued that it properly authenticated the source code printout because the

declarations were custodian declarations that were themselves admissible as business records

under Rule 803(6). Id. at 10. There, Wi-LAN admitted it obtained the source code printout by

filing lawsuits against the manufacturers and then dismissing the lawsuits without prejudice after




                                                 10
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 11 of 17 PageID #:
                                  13134



the source code printout and declarations were provided. Id. As these were created for the purposes

of litigation, the Federal Circuit found them outside the scope of the exception. Id.

       With respect to availability at trial, Supercell has not shown that the individual that

produced the declaration has been made available at trial. Further, Supercell stated at the March

10, 2021 pretrial conference that it has been in constant communication with counsel for Zynga

and has been informed that they are working diligently to obtain a custodial declaration to

authenticate the source code. Supercell further said that the declaration was being prepared by

Zynga at its request. Supercell has not shown that the declaration was created as a business record

under Rule 803(6), and Supercell’s statements show it was produced specifically for this litigation.

Accordingly, the current circumstances are governed by Wi-LAN.

       With the individual that produced the declaration not available at trial, and the declaration

produced for the purposes of litigation and not as a business record under Rule 803(6), the Court

finds that DX-1370 is still not admissible.

       IV.     DX-0130

       DX-0130 is a copy of the Confidential Settlement Agreement between GREE and

Supercell (the “CSA”) regarding litigation in Japan. Dkt. No. 253 at 2; Dkt. No. 252 at 102. In

addition to the request to reconsider the preadmission of DX-0130 made at the pretrial conference

on April 23, 2021, GREE has filed a Partial Objection to Pre-Admission of CSA. See Dkt. No.

253. The Court preadmitted the CSA as Mr. Bakewell makes argument relying on the CSA and

that “a license, prior licenses, between the same parties on very closely related, and, in fact, some

of the same patents is tough to exclude.” Dkt. No. 252 at 114. With respect to arguments that,

while the license is technologically comparable as regarding “closely related and, in fact, some of




                                                 11
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 12 of 17 PageID #:
                                  13135



the same patents,” “Mr. Bakewell doesn’t believe that the license is economically comparable”,

the Court responded:

                 If you look at the federal circuit case law, their primary concern is
                 about using other licenses that are not technically comparable. If it's
                 a question of economic comparability, the economists often talk
                 about that and the effect it has one way or the other, and I don't
                 believe that there's any hard and fast law from the Federal Circuit
                 that says that a technically comparable license cannot be used even
                 if the rate is not considered by the expert to be determinative.

Id. at 114, 108, 115–16.

         In Supercell’s response to GREE’s Partial Objection to Pre-Admission of CSA, Supercell

argues that “GREE’s and Supercell’s experts opine on the economic comparability of the CSA—

each accounting for similarities and differences in the economic circumstances surrounding the

CSA.” Dkt. No. 258 at 5. Supercell asserts that Dr. Becker provided a detailed discussion of the

CSA “followed by multiple adjustments to reflect important differences between the Japanese and

U.S. market.” Id. (citing Dkt. No. 253-2 at ¶¶ 88–99 2; Dkt. No. 253-3 at ¶ 549). Supercell

continues, “Mr. Bakewell also provided his opinions regarding comparability, including opinions

as to why the ‘U.S. and Japanese markets are informative of or comparable to the incremental

value’— particularly in view of Dr. Becker’s inflated valuations of the asserted patents.” (citing

Dkt. No. 253-3 at ¶¶ 544-554).

         While Dr. Becker stated that “while I disagree that this license is comparable,” Dr. Becker

proceeded to provide an analysis of how to make “multiple adjustments to reflect important

differences between the Japanese and U.S. market presence of Supercell, differences between the

judicial systems with respect to patent damages, translation of any applicable royalty rates into a

lump sum, and other factors.” See Dkt. No. 253-2 at 5. It is these very opinions that Mr. Bakewell



2
    The Court notes that Exhibit B only includes ¶¶ 88–95 and part of ¶ 96.
                                                   12
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 13 of 17 PageID #:
                                  13136



attempts to rebut. See Dkt. No. 253-3 at ¶ 552 (“However, Dr. Becker’s adjustments are unsound.

Below, I describe the “adjustments” Dr. Becker discussed and the countervailing information he

disregarded:”). The Court has reconsidered its preadmission of DX-0130 and still considers the

preadmission proper.

        V.        GREE’s Motion to Exclude (Dkt. No. 244)

        GREE’s Motion to Exclude asks the Court to preclude Supercell, Supercell’s counsel, or

any of Supercell’s witnesses “from mentioning, referring to, or offering any evidence, testimony,

or argument at the upcoming trial relating to Supercell’s previously undisclosed and untimely non-

infringing alternative to the accused “Choose Your Rewards” feature that Supercell first disclosed

in a supplemental interrogatory response served on April 14, 2021 . . . .” GREE, Inc. v. Supercell

Oy, 2:19-cv-00310-JRG-RSP, Dkt. No. 244 at 2.

        GREE asserts that Supercell announced an update to Clash Royale, an accused game, on

March 30, 2021 and released it on April 4, 2021. Id. at 4. The feature at issue called Wild Cards

replaced the accused feature Choose Your Rewards. Id. at 2–4. GREE says that Supercell argued

that Wild Cards could have been adopted at any time and therefore is a non-infringing alternative.

Id. at 2. GREE argues that Supercell admitted that the decision to remove the Choose Your Reward

feature was made more than three months ago around January 12, 2021, with the idea and planning

for the replacement of the feature likely taking place much earlier. Id. at 4 (citing GREE, Inc. v.

Supercell Oy, 2:19-cv-00310-JRG-RSP, Dkt. No. 244-4). GREE says that Supercell first disclosed

this alleged non-infringing alternative in supplemental interrogatory responses served on April 14,

2021. Id. at 2.

        Supercell responds that “Supercell, for its part, has agreed that it will not present any

evidence or argument regarding the Wild Cards feature as an alleged non-infringing alternative.”



                                                13
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 14 of 17 PageID #:
                                  13137



GREE, Inc. v. Supercell Oy, 2:19-cv-00310-JRG-RSP, Dkt. No. 255 at 4. However, “[d]espite

Supercell’s agreement to the very relief requested in GREE’s motion, GREE has refused to

withdraw its motion” because “GREE now claims that it is seeking to preclude Supercell from

referencing the fact that the accused Choose Your Reward feature was removed from Clash Royale

and that there was no impact on the user’s experience of Clash Royale from the removal of that

feature.” Id.

        Supercell asserts that “[d]uring fact discovery, Supercell disclosed that ‘Supercell could

remove Choose Your Reward . . . from Clash Royale. Th[is] non-infringing alternative would be

acceptable, at least because it could be implemented without diminishing a user’s experience with

Clash Royale.’” Id. (citing GREE, Inc. v. Supercell Oy, 2:19-cv-00310-JRG-RSP, Dkt. No. 244-2

at 10–11). Supercell continues, “[i]n the March 2021 Clash Royale update, Supercell did just that:

it removed the Choose Your Reward feature, and its removal did not have any impact on the user’s

experience with Clash Royale, as shown, for example, in the increase in revenue that occurred

after that update.” Id. (citing GREE, Inc. v. Supercell Oy, 2:19-cv-00310-JRG-RSP, Dkt. No. 244-

2 at 12).

        GREE’s Motion to Exclude does not merely regard the concept of a late disclosed non-

infringing alternative. GREE’s Motion to Exclude regards “a supplemental interrogatory response

served on April 14, 2021, long after the close of discovery and just over two weeks before trial.”

GREE, Inc. v. Supercell Oy, 2:19-cv-00310-JRG-RSP, Dkt. No. 244 at 2. To support Supercell’s

assertion that Supercell disclosed that Supercell could remove Choose Your Reward from Clash

Royale, Supercell cites to this eleventh hour supplemental interrogatory response served long after

the close of discovery. GREE, Inc. v. Supercell Oy, 2:19-cv-00310-JRG-RSP, Dkt. No. 255 at 4.




                                                14
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 15 of 17 PageID #:
                                  13138



The Court will not dig through the record to determine whether this argument was previously

disclosed at an appropriate time.

       If the argument that Supercell could remove Choose Your Reward, the removal being a

non-infringing alternative, was disclosed prior to this April 14, 2021 supplement, Supercell may

make that argument. What Supercell may not do is use a last minute supplemental disclosure to

evidence that when Choose Your Reward was removed “its removal did not have any impact on

the user’s experience with Clash Royale, as shown, for example, in the increase in revenue that

occurred after that update.” See Id. At this stage, well beyond the end of discovery, GREE has no

opportunity to investigate and challenge this assertion. Accordingly, the Court GRANTS GREE’s

Motion to Exclude. It is therefore ORDERED that Supercell is are precluded from mentioning,

referring to, or offering any evidence, testimony, or argument at the upcoming trial relating to the

“Wild Cards” feature. It is further ORDERED that Supercell is precluded from mentioning,

referring to, or offering any evidence, testimony, or argument at the upcoming trial related to the

March 2021 removal of the “Choose Your Rewards” feature.

       The Court clarifies that it is not precluding Supercell from arguing that Supercell could

remove Choose Your Reward, the removal being an alleged non-infringing alternative, if it was

disclosed prior to the April 14, 2021 supplement. The Court’s preclusion extends to the actual

removal of the “Choose Your Rewards” feature that occurred in March 2021.

       VI.     GREE’s Motion for Clarification (Dkt. No. 249)

       GREE’s Motion for Clarification requests clarification and confirmation that the Court’s

order granting GREE’s Motion in Limine No. 11 precludes both parties from “offering evidence,

testimony, argument, or making reference to Case No. 2:19-cv-00200-JRG-RSP . . . .” GREE, Inc.

v. Supercell Oy, Case No. 2:19-cv-00310-JRG-RSP, Dkt. No. 249 at 1. GREE specifically asks for



                                                15
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 16 of 17 PageID #:
                                  13139



clarification that this preclusion “include[s] but [is] not limited to the Court’s Report and

Recommendation granting-in-part Supercell’s Motion for Summary Judgment of Invalidity for

Failure to Claim Patent-Eligible Subject Matter Under 35 U.S.C. § 101 in the -200 Case (‘Report’)

(Dkt. 239) and any other orders in the -200 Case.” Id. GREE’s concern arises as “subsequently, at

the pretrial conference on April 23, 2021, counsel for Supercell stated that it intends to reference

the Report during trial in the remaining cases. Counsel for Supercell asserted that the Court’s

Report is relevant to willful infringement.” Id. at 3.

       The Court clarifies that the Court’s ruling on GREE’s Motion in Limine No. 11 includes

the Court’s Report and Recommendation recommending that the patents asserted in the -200 Case

are invalid. As invalid patents cannot be asserted, and the patents were previously asserted, the

patents in question “were once asserted and have since been dropped.” See GREE, Inc. v. Supercell

Oy, Case No. 2:19-cv-00310-JRG-RSP, Dkt. No. 214 at 4. Further, Supercell cannot rely on its

motion for summary judgment or any other conduct after the filing of the complaint as a defense

to willful infringement. See Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.Ct. 1923, 1933 (2016)

(stating with regards to the willfulness of a patent infringer, “culpability is generally measured

against the knowledge of the actor at the time of the challenged conduct.”).

       GREE asks for confirmation that the Court’s grant of GREE’s Motion in Limine No. 11

precludes both parties “offering evidence, testimony, argument, or making reference to Case No.

2:19-cv-00200-JRG-RSP . . . .” GREE, Inc. v. Supercell Oy, Case No. 2:19-cv-00310-JRG-RSP,

Dkt. No. 249 at 1. The Court clarifies that this includes the Court’s Report and Recommendation

recommending that the patents asserted in the -200 case are invalid.




                                                  16
Case 2:19-cv-00200-JRG-RSP Document 269 Filed 04/28/21 Page 17 of 17 PageID #:
                                  13140



      VII.   CONCLUSION

      The Court GRANTS-IN-PART GREE’s Motion in Limine No. 1. The Court modifies the

ruling on Defendant’s motion in limine No. 9. The Court SUSTAINS GREE’s objection to DX-

1370. The Court OVERRULES GREE’s objection to DX-0130. The Court GRANTS GREE’s

Motion to Exclude. The Court further GRANTS GREE’s Motion for Clarification.
       SIGNED this 3rd day of January, 2012.
      SIGNED this 28th day of April, 2021.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                             17
